Exhibit 10.39 

 

AMENDMENT NO. 7
TO
ACTINIUM PHARMACEUTICALS, INC. 2013 AMENDED AND RESTATED STOCK PLAN

 

Pursuant to Section 14 of the 2013 Amended and Restated Stock Plan, as amended
(the “Plan”) of Actinium Pharmaceuticals, Inc. (the “Company”), the Board of
Directors of the Company has duly adopted a resolution, conditioned upon
approval by the stockholders of the Company, approving this Amendment No. 7 to
the Plan to increase the total number of shares of common stock, par value $.001
per share, of the Company (the “Common Stock”) reserved and available for
issuance under the Plan as follows:

 

1.       Section 3 of the Plan is hereby amended to read in its entirety as
follows:

 

“Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares reserved for issuance to Participants under the Plan is
22,750,000, and the maximum aggregate number of Shares that may be granted in
the form of Incentive Stock Options is 22,750,000. The Shares may be authorized,
but unissued, or reacquired Common Stock. If an award should expire or become
unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares that
were subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan. In addition, any Shares of Common
Stock which are retained by the Company upon exercise of an award in order to
satisfy the exercise or purchase price for such award or any withholding taxes
due with respect to such exercise or purchase shall be treated as not issued and
shall continue to be available under the Plan. Shares issued under the Plan and
later repurchased by the Company pursuant to any repurchase right which the
Company may have shall not be available for future grant under the Plan.”

 

2.       All other terms and provisions of the Plan shall remain unchanged and
in full force and effect as written.

 

3.       A majority in voting interest of the stockholders present in person or
by proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 5 was considered, has duly approved this Amendment No. 7 to the
Plan.

 

IN WITNESS WHEREOF, this Amendment No. 7 to the Plan is made effective this 6th
day of March, 2019.

 

    ACTINIUM PHARMACEUTICALS, INC.               By:    /s/ Sandesh Seth –
Chairman and CEO

 

 

 

 

 

